Citation Nr: 1329987	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-26 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama




THE ISSUES

1.  Entitlement to an initial disability evaluation for service-connected major depressive disorder in excess of 10 percent prior to September 9, 2010, and in excess of 50 percent beginning on that date. 

2.  Entitlement to an initial disability evaluation for service-connected pseudofolliculitis barbae (skin disorder), currently rated as noncompensable effective on July 3, 2007.

3.  Entitlement to an increased compensable evaluation for service-connected metatarsus primus varus with hallux valgus, left foot (left foot disability), prior to November 29, 2006, and in excess of 10 percent beginning on May 1, 2007.





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision, which (1) granted service connection for depression with a 10 percent evaluation effective on March 15, 2006; (2) granted service connection for pseudofolliculitis barbae with a noncompensable evaluation effective on July 3, 2007; and (3) assigned a temporary evaluation of 100 percent effective on November 29, 2006 for the service-connected left foot disability, and thereafter assigned an evaluation of 10 percent beginning on May 1, 2007.

In a May 2012 RO rating decision, the RO increased the evaluation for the service-connected major depressive disorder (formerly listed as depression) from 10 percent disabling to 50 percent effective on September 9, 2010.  Since the rating for the service-connected major depressive disorder remains less than the maximum available schedular benefit, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).

By way of history, the RO granted service connection for a left foot disability in January 1979 and assigned a noncompensable rating, effective on August 12, 1978.  In October 2005, the RO continued the no percent rating.  The Veteran disagreed with that decision in January 2006 and claimed that he should be awarded an increased rating for his left foot disability.  Id.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional evidentiary development is necessary in order for a proper rating to be assigned for the above mentioned service-connected disabilities.  Thus, for the following reasons, new VA examinations must be ordered to ascertain the current nature and severity of the service-connected disabilities on appeal.

With respect to the psychiatric disability, the Board notes that the RO assigned the current 50 percent disability rating based on the findings from the September 2010 VA examination.  

Since then, the Veteran submitted copies of VA treatment records from September and November 2012 discussing the Veteran's psychiatric symptomatology.  In particular, the treatment notes showed that the Veteran complained of difficulty focusing and concentrating and indicated performance issues at his job.  

The November 2012 nurse practitioner psychiatric note indicated current symptomatology and assessment of major depressive disorder, recurrent, but the treatment note did not indicate a new GAF score or provide enough evidence for an accurate disability rating to be made.  

With respect to the skin disorder, the Board notes that the last VA examination of record is the August 2010 VA skin examination.  However, the record indicates that the VA examiner did not review the case file in connection with the examination.  Only the 2008 previous VA examination was reviewed.  

The case file contains private treatment records relevant to the Veteran's skin disorder, to include treatment records from December 2009 and September 2010 which are pertinent to the appeal.  

Furthermore, newly submitted private treatment records dated December 2012 need to be considered in connection with this appeal.  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.

With respect to the left foot disability, the Board notes that the Veteran has previously contested his noncompensable rating prior to the assignment of a temporary total rating effective on November 29, 2006, and that he is currently contesting his 10 percent rating beginning on May 1, 2007.  

The latest 10 percent rating was based upon the Veteran showing that his foot condition improved and that he could return to work (April 2007 treatment records).  The private and VA treatment records from 2008 and 2009 showed that the Veteran had consistently complained of left foot pain and claimed that his condition has gotten worse over time.  

The Veteran was afforded a VA examination in August 2010.  However, the VA examiner did not review the case file or his private treatment records that are pertinent to his appeal.  Again, in order to properly assess the current level of severity, the VA examiner must consider the Veteran's entire history as contained in the case file.  

Finally, the Board notes that, since the last Supplemental Statement of the Case issued in June 2012, the Veteran has submitted pertinent medical records pertaining to his claims, which has yet to receive initial RO consideration.  Upon Remand, the Board directs the RO to consider such evidence in connection with the Veteran's claims prior to readjudication of the matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain copies of any and all outstanding records referable to treatment rendered to the Veteran for the service-connected major depressive disorder, skin disorder, and left foot disability.  All records secured should be associated with the claims file. 

The RO should also take all indicated action to contact the Veteran in order to ask him to identify any and all private treatment records referable to the three issues on appeal.  The RO should obtain completed authorizations to obtain copies of these records and associate them with the record. The Veteran should be notified if any identified records are not received. 

In addition, the RO should remind the Veteran that he may submit medical evidence or other competent evidence to support his claims.

2.  The RO should have the Veteran scheduled for a VA psychiatric examination to ascertain the current severity of the service-connected major depressive disorder.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

After examining the Veteran and reviewing the claims file, the VA examiner should specifically comment on the nature and extent of any subjective complaints and objective findings.  A Global Assessment of Functioning (GAF) score must be assigned and must be described in terms of social and occupational impairment.  A complete rationale for any opinion offered must be provided.


3.  The RO also should have the Veteran scheduled for a VA skin examination to assess the current nature and severity of the service-connected pseudofolliculitis barbae.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

After examining the Veteran and reviewing the claims file, the VA examiner should specifically comment on whether there is dermatitis or eczema on at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or if there is any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks duration during the past year.

4.  The RO then should have the Veteran scheduled for a VA foot examination to assess the current nature and severity of service-connected left foot disability.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

After examining the Veteran and reviewing the claims file, the VA examiner should specifically comment on whether the Veteran's reports of symptomatology with respect to his left foot disability can be characterized as "moderate", "moderately severe" or "severe."  The Veteran is competent to discuss the level of pain and any symptomatology associated with his disability and such must be considered when characterizing his disability.  Please note specific time periods, if ascertainable, where the Veteran demonstrates or asserts worsening or pain.

5.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this Remand.

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  Prior to readjudication, the RO must consider any additional evidence submitted since its last Supplement Statement of the Case in June 2012.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


